DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 – 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenouillet, Us 2017/0358502 in view of Posseme, US 2017/0338157.
	Regarding Claim 19, Grenouillet teaches a method for producing, on a semi-conductive active layer 103, at least one transistor 200 comprising a gate 204, a source, and a drain 1200, the source and the drain being raised with respect to the active layer 103 and having lateral faces tilted with respect to a direction normal to the active layer, referenced direction Z, the method comprising: 
providing a stack comprising the active layer 103 extending mainly along a main plane and a gate pattern 200, 201 – 204, the gate pattern having lateral flanks 210 extending perpendicularly to the active layer 103; 
depositing, on the gate pattern and the active layer, a layer made of a dielectric material 400, 500 and 600 having a thickness e30 and comprising lateral portions (vertical portions) covering the lateral flanks 210, and basal portions extending mainly parallel to the main plane (horizontal), the lateral portions being substantially normal to the basal portions; and 
carrying out an isotropic modification of the layer over a thickness e301, so as to obtain a first portion 400, 500 of modified layer comprising a modified dielectric material, with e301 < e30, , wherein, before or after the step of carrying out an isotropic modification: 
carrying out an anisotropic modification of the layer over a thickness e30, along the direction normal to the active layer 103, so as to obtain second portions 400 
removing the first and the second portions of modified layer, called modified portions, by conserving the portions of non-modified layer, by selective etching of the modified dielectric material opposite a non-modified dielectric material, so as to form spacers having an L-shape, and 
epitaxially growing the source and the drain 1200 in contact with the L-shaped spacers, so as to obtain the raised source and drain with respect to the active layer and having lateral faces tilted with respect to the direction Z with references to Figs. 3, 9 – 11 and 12 in paragraphs 40, 41, 44, 48, 57, 113 – 119, 142, 145, 150, 181 and 190.
Grenouillet fails to teach the isotropic modification being carried out by implantation of ions and the anisotropic modification being carried out by implantation of ions.
Posseme teaches a method of forming gate spacers by modifying the dielectric with the step of implantation with references to Figs. 1 – 5 in paragraphs 89 – 136 for the benefit of forming thin spacers in paragraphs 23 and 156.
 Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Grenouillet and carry out the isotropic modification and the anisotropic modification being carried out by implantation of ions for the benefit of forming thin spacers as taught by Posseme in paragraph 156.
Regarding Claim 20, Posseme teaches wherein the first portion of modified layer is conserved from the isotropic modification and the second portions of modified layer are conserved from the anisotropic modification with references to Figs. 3 and 4 in paragraphs 89 – 136. 
Regarding Claim 21, Posseme teaches wherein the removal of the first and second modified portions is carried out after the isotropic and anisotropic modifications in paragraph 243. .  
Regarding Claim 22, Grenouillet teaches, wherein the layer made of the dielectric material is homogenous and only comprises the dielectric material in paragraph 113.  
Regarding Claim 23, Grenouillet teaches, wherein the deposition of the layer made of the dielectric material is a conformal deposition, such that the lateral and the basal portions have substantially a same thickness e30 in paragraph 113.  
Regarding Claims 24 and 25, Posseme teaches, wherein the isotropic modification is carried out before the anisotropic modification and, wherein the isotropic modification is carried out after the anisotropic modification with reference to Fig. 10 in paragraph 239.  
Regarding Claim 26, Posseme teaches, wherein a thickness e300 is a thickness of the layer that remains non-modified by the isotropic modification, with e300 = e30 - e301, and wherein e300 is such that e300 ≥ 2 nm in paragraph 98.  
Regarding Claim 27, Posseme teaches, wherein the thickness e300 is such that e300 ≤ e30 – 3 nm in paragraphs 98 and 169.  
Regarding Claim 28, Posseme teaches, wherein the thickness e30 is between 5 nm and 30 nm, and the thickness e301 is between 3 nm and 6 nm in paragraph 98.  
Regarding Claim 29, Posseme teaches, wherein the dielectric material is selected from among SiN, SiCO, SiC, SiCN, SiOCN, SiCBN, SiOCH, and SiO2 in paragraphs 41, 105 and 142.  
Regarding Claim 30, Posseme teaches, wherein the isotropic and the anisotropic modifications are carried out by implantation of ions from an ion beam of at least one type from among argon, fluorine, oxygen, and hydrogen in paragraphs 25, 26, 67 and 116.  
Regarding Claim 31, Posseme teaches, wherein the isotropic modification is carried out by making a tilt angle of the ion beam vary during the implantation in paragraph 115.  Also, it would have been obvious to one with ordinary skill in the art at the time of the invention that the tilt angle being between -30o and +30o with respect to the direction normal to the substrate is routine in the industry.  
Regarding Claim 32, Posseme teaches, wherein the anisotropic modification is carried out for the ion beam mainly directed along the direction normal to the substrate during the implantation in paragraph 136.  
Regarding Claim 33, Posseme teaches, wherein the isotropic and the anisotropic modifications are carried out by the implantation of ions coming from a plasma, from at least one type from among H2, He, HBr, and NH3.in paragraphs 46, 47, 52. 125, 126 and 155.  
Regarding Claim 34, Posseme teaches, wherein the isotropic modification is carried out by maintaining a pressure greater than 100 milli Torr during the implantation in paragraph 47.  
Regarding Claim 35, Posseme teaches, wherein the anisotropic modification is carried out by maintaining a pressure less than 100 milli Torr during the implantation in paragraph 52.  
Regarding Claim 36, Posseme teaches, wherein the selective etching of the modified dielectric material opposite the dielectric material is a wet etching using a hydrofluoric acid-based solution or using a phosphoric acid-based solution in paragraph 59.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 17, 2021